           Case 1:20-cv-00880-AWI-SAB Document 18 Filed 08/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CYNTHIA HOPSON,                                   Case No. 1:20-cv-00880-AWI-SAB

12                  Plaintiff,                         ORDER GRANTING JOINT MOTION FOR
                                                       EXTENSION OF TIME FOR DEFENDANTS
13          v.                                         MACY’S WEST STORES, INC., MACY’S
                                                       RETAIL HOLDINGS, INC., AND MACY’S
14   J.C. PENNEY COMPANY, INC., et al,                 PRIMARY REAL ESTATE, INC. AND
                                                       DEFENDANT MACERICH VINTAGE
15                  Defendants.                        FAIRE LIMITED PARTNERSHIP TO
                                                       RESPOND TO COMPLAINT AND
16                                                     CONTINUING MANDATORY
                                                       SCHEDULING CONFERENCE
17
                                                       (ECF No. 17)
18

19         Cynthia Hopson (“Plaintiff”) filed this action pursuant to the Americans With Disabilities

20 Act, 42 U.S.C. §§ 12101-12213, on June 25, 2020. On this same date, the order setting the

21 mandatory scheduling conference for September 11, 2020 was filed. On August 24, 2020, the

22 parties filed a joint motion for an extension of time for Macy’s West Stores, Inc., Macy’s Retail

23 Holdings, Inc., Macy’s Primary Real Estate, Inc. and Macerich Vintage Faire Limited

24 Partnership (“Defendants”) to respond to the complaint. The Court finds good cause exists to

25 grant the motion and the mandatory scheduling conference shall be continued to allow time for a

26 responsive pleading to be filed.

27         Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

28         1.      The joint motion for an extension of time for Defendants Macy’s West Stores,


                                                   1
            Case 1:20-cv-00880-AWI-SAB Document 18 Filed 08/25/20 Page 2 of 2


 1                  Inc., Macy’s Retail Holdings, Inc., and Macy’s Primary Real Estate, Inc. and

 2                  Defendant Macerich Vintage Faire Limited Partnership to respond to the

 3                  complaint is GRANTED;

 4          2.      Defendants’ responsive pleading SHALL BE FILED on or before September 24,

 5                  2020;

 6          3.      The mandatory scheduling conference set for September 11, 2020 is

 7                  CONTINUED to November 16, 2020, at 1:30 p.m. in Courtroom 9; and

 8          4.      The parties shall file a joint scheduling report seven (7) days prior to the

 9                  continued scheduling conference date.

10
     IT IS SO ORDERED.
11

12 Dated:        August 25, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
